Citation Nr: 0421799	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  95-00 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include actinic keratosis, on a direct basis, or 
alternatively as a manifestation of an undiagnosed illness.  

2.  Entitlement to service connection for a 
respiratory/pulmonary disorder, on a direct basis, or 
alternatively as a manifestation of an undiagnosed illness.  

3.  Entitlement to service connection for headaches, on a 
direct basis, or alternatively as a manifestation of an 
undiagnosed illness.  

4.  Entitlement to service connection for a disability 
manifested by fatigue, on a direct basis, or alternatively as 
a manifestation of an undiagnosed illness.  

5.  Entitlement to service connection for a liver condition, 
on a direct basis, or alternatively as a manifestation of an 
undiagnosed illness.  

6.  Entitlement to service connection for diabetes mellitus.  

7.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia, paranoid 
type; depression; organic mood disorder; atypical bipolar 
disorder; psychosis not otherwise specified, cognitive 
disorder not otherwise specified, and panic disorder with 
agoraphobia, on a direct basis, or alternatively as a 
manifestation of an undiagnosed illness.  

8.  Entitlement to service connection for a right ankle 
disorder.  

9.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Virginia Y. Middleton, 
Attorney


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served on active duty from December 1973 to 
September 1975 and from November 1990 to June 1991, which 
included service in the Southwest Asia theater.  

This matter comes before the Board of Veterans' Appeals (the 
Board) from rating decisions of the North Little Rock, 
Arkansas Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant disagreed with these actions and 
this appeal ensued.  In a July 2000 decision, the Board 
granted service connection for a bilateral knee disability, 
denied a number of service-connection claims, and declined to 
reopen a previously denied claim for service connection for 
hypertension.  

The appellant sought review of the Board's decision before 
the United States Court of Appeals for Veterans Claims 
(Court).  In a January 2002 Order, the Court vacated the 
Board's July 2000 decision and remanded the appeal for 
consideration of the recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  After reviewing the record on remand, the 
Board, in a May 2002 decision, first determined VA had 
provided the notice and assistance required by the VCAA, and 
then denied the claims on appeal.  

The appellant again sought review before the Court.  By an 
April 2004 Order, the Court granted a Joint Motion for 
Remand, offered by the parties to the litigation (the 
Secretary and the appellant), vacated the Board's May 2002 
decision, and remanded the case for further action.  

The appeal is again before the Board, and is herein REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant if further 
action is required on his part.  


REMAND

In the Joint Motion of April 2004, accepted by the Court as 
the basis for the vacatur of the May 2002 decision, the 
parties' sole basis for error assigned to the Board was its 
failure to consider all applicable provisions of law and to 
articulate adequate reasons and bases for its conclusion that 
VA had informed the appellant of the information or evidence 
necessary to substantiate the claims, as well as which 
evidence VA would seek to provide and which evidence the 
appellant was to provide.  See 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
parties' further stated that documents in the claims file - 
specifically the rating decisions, the statements of the 
case, the supplemental statements of the case, and all 
correspondence from VA to the appellant - failed to fulfill 
the requirements of section 5103(a).  

The case is remanded for the RO to provide the appropriate 
notice in conformity with 38 U.S.C.A. § 5103(a) (West 2002).  
The appellant should be given the opportunity to submit 
additional evidence and argument.  The VA should assist the 
appellant in this matter prior to the Board's review.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The case is 
remanded to the RO via the AMC in Washington, D.C., for the 
following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  In doing so, 
the RO should notify the appellant and 
his representative of any information, 
and any medical or lay evidence, not 
previously provided that is necessary to 
substantiate the claims.  As part of that 
notice, the RO must indicate which 
portion of that information or evidence, 
if any, is to be provided by the 
appellant and which portion, if any, VA 
will attempt to obtain on behalf of the 
appellant.  38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See also Quartuccio 
v. Principi , 16 Vet. App. 183 (2002).  

2.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims currently in 
appellate status.  If any benefit sought 
is not granted, the appellant and his 
representative should be furnished with a 
Supplemental Statement of the Case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




